Citation Nr: 1218240	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied a TDIU.  

The Board remanded the claim on appeal for additional development in December 2008 and February 2011.  

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a May 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Goerge C. Piemonte as his representative.  The Board recognizes the change in representation.

The Board further observes that, in an April 2009 statement, the Veteran indicated that he was submitting "new and material evidence that will support your rating decision due to my service connected disability."  He then went on to note that this evidence included a CD which identified bilateral knee, shoulder, and hip replacements.  Additionally, in a January 2009 letter, the Veteran's private physician, Dr. M.J.T., indicated that the Veteran developed left knee pain in service which led to the diagnosis of osteochondritis dissecans of the medial femoral condyle.  The physician added that, because of the Veteran's left knee disability, he had required multiple surgeries and had put extra stress on other parts of his skeletal system, as demonstrated by surgeries involving left hip replacement, right hip replacement, right knee replacement, and right shoulder replacement.  He opined that it was "medically obvious" that the multiple joint replacements were a direct result of his left knee disability.  An April 2009 treatment record from Dr. M.J.T. includes the physician's opinion that the Veteran's disability was "definitely service related."  He reported that the Veteran's osteochondritis dissecans caused such an imbalance in his musculoskeletal frame that he progressively had continuing worsening of all his other joints, including his right knee, shoulders, and hips.  In light of the foregoing, the Board finds that the record raises a claim for service connection for right and left shoulder disorders, to include as secondary to the Veteran's service-connected left knee disability.  

Additionally, during a September 2009 VA examination, the Veteran reported that he had other joint problems, specifically, with his hips and left wrist, which he attributed to his left knee.  While service connection for right and left hip disorders has been established, the Board finds that the September 2009 VA examination report raises a claim for service connection for a left wrist disorder, to include as secondary to the Veteran's service-connected left knee disability.  

The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, and a left wrist disorder, to include as secondary to the Veteran's service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In this case, service connection is in effect for osteochondritis dissecans, left medial femoral condyle, a right hip disorder, a left hip disorder, and a right knee disorder, each rated as 10 percent disabling.  The Veteran's combined disability rating is 40 percent.  Thus, he does not meet the minimum TDIU percentage requirements.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, as noted in the introduction, claims for service connection for a right shoulder disorder, a left shoulder disorder, and a left wrist disorder, to include as secondary to the Veteran's service-connected left knee disability are being referred to the AOJ for appropriate action.  The Board finds that the claim for a TDIU is inextricably intertwined with these claims for service connection, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, appellate review of the claim for a TDIU must be deferred until the above-described claims, which have been raised by the record, are adjudicated.  

Additionally, the record reflects that there are outstanding private treatment records which are potentially pertinent to the claim on appeal.  In this regard, a May 2011 examination report from a private physician, Dr. J.E., discusses the Veteran's history of knee surgeries and hip replacements.  Dr. J.E. noted that the Veteran was currently being followed by Dr. S., an orthopedist at OrthoCarolina.  However, no records of treatment from Dr. S. have been associated with the claims file.  In addition, a CD containing documents from the Social Security Administration (SSA) includes a Disability Report, Form SSA-3368, in which the Veteran reported that he had seen Dr. S.G. for pain in his hip and knee and problems with his neck, with his first visit in 1995 and his most recent visit in June 2005.  The only record from Dr. S.G. currently associated with the claims file is an April 2005 letter describing February 2005 treatment.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The record reflects that there are outstanding treatment records from Dr. S. and Dr. S.G. which are potentially pertinent to the appeal.  The RO should attempt to obtain any outstanding pertinent treatment records on remand.  

The Board notes that, in his April 2005 letter, Dr. S.G. indicated that the Veteran was complaining of pain in both hips, both knees, the low back, and neck, with difficulty moving and doing anything.  He observed that the Veteran stopped working in April 2004 because of his physical disability and pain.  Dr. S.G. reported that the Veteran was off work because he could not cope with his duty, and had difficulty sitting, standing, walking, sleeping, or doing anything because of pain.  He added that the Veteran had restricted range of motion in the cervical and lumbar spine.  The orthopedic surgeon reported that the Veteran had a dysfunctional left shoulder as well as dysfunctional hips and knees.  He opined that Veteran was unable to do any kind of employment in the future.  A June 2005 VA examination report reflects that the Veteran's work was affected by his right knee.  A September 2009 VA examination report reflects that the Veteran stopped working at his office job in 2004 due to hip discomfort.  The VA examiner discussed the effect of the Veteran's left knee disability on his usual occupation, noting that he would be limited in his ability to do long standing or walking, and would be impaired in kneeling or crawling.  The examiner added that the Veteran's left knee would get stiff when sitting a long time at his desk.  

On VA examination in February 2010, the Veteran reported that his right knee disability did not affect his activities of daily living.  He added that he last worked in 2004 at a desk job, and his right knee did not cause any problems with that job.  He further reported that his right and left hip disabilities did not affect his activities of daily living or his previous occupation.  

In February 2011, the Veteran's case was referred to the Director of the Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).  In May 2011, the Director found that entitlement to extraschedular evaluation, pursuant to 38 C.F.R. § 4.16(b) was not warranted.  In reaching this conclusion, the Director indicated that the evidence indicated that the Veteran was limited in prolonged standing, crawling, and kneeling; however, it had not been shown that his difficulties rendered him incapable of maintaining any gainful employment.  

The United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  As the claim for a TDIU is being remanded for other development, the Board finds that the Veteran should be afforded an examination to obtain a medical opinion which clearly addresses the question of whether his service connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with his education and experience.  In rendering the requested opinion, the examiner should specifically consider and address the April 2005 opinion of Dr. S.G., that the Veteran was unable to do any kind of employment in the future.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claims for service connection for a right shoulder disorder, a left shoulder disorder, and a left wrist disorder, to include as secondary to his service-connected left knee disability.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from Dr. S. at OrthoCarolina and Dr. S.G. (identified above).

3.  After all available records have been associated with the claims file, and the AOJ has adjudicated the claims for service connection for a right shoulder disorder, a left shoulder disorder, and a left wrist disorder, to include as secondary to the service-connected left knee disability, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.   In rendering the requested opinion, the examiner should specifically consider and address the April 2005 opinion of Dr. S.G., that the Veteran was unable to do any kind of employment in the future.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




